Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 07/19/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of The previously cited documents of Aoyama and Paden et al in further view of further view of MOUSTAFA et al, WO 2020205597, “AUTONOMOUS VEHICLE SYSTEM”. As the new grounds of rejection was necessitated by persuasive arguments this action is made non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paden et al, US20190196499, “System and Method for Providing Overhead Camera-Based Precision Localization for Intelligent Vehicles” in further view of MOUSTAFA et al, WO 2020205597, “AUTONOMOUS VEHICLE SYSTEM” in further view of Aoyama et al US20190268072, “Transmitting Method, Transmitting Apparatus, and Program” 
( [0041] “The camera 110 may be connected to a local wireless transmitter (e.g., a short-range wireless transmitter) 150. Each camera 110 may be connected to a respective local wireless transmitter 150, or, alternatively, multiple cameras 110 may be connected to a single local wireless transmitter 150. The local wireless transmitter 150 may also be fixed to the same infrastructure as the camera 110 (e.g., the light pole 120 in the present embodiment). The local wireless transmitter 150 may wirelessly broadcast images or video captured by the camera 110.” Here the camera broadcasts the videos (i.e. streams them) to the vehicle);” in part on a location of the 9autonomous vehicle in the parking area;”( [0042] “The local wireless transmitter 150 may also wirelessly broadcast relevant data and other calibration information indicating the precise location of the associated camera 110. For example, the local wireless transmitter 150 may transmit information regarding speed (e.g., velocity of the vehicle 140, which may be provided in cm/msec when the camera 110 has an exposure of one msec, and when one pixel of an image captured by the camera 110 corresponds to one cm) of one or more objects or people shown in the images or video captured by the camera 110. That is, the local wireless transmitter 150 may be able to transmit information regarding position, heading, speed, acceleration, etc. of the vehicle 140 and/or of other objects and vehicles in the field of view 130 of the camera(s) 110.” Here the camera in which’s field of view/sensor area the vehicle is located is the one sending the video feed, i.e. the video is sent based on vehicle location)”   10and 12sending, by the supervisory service, the annotated one or more video streams to 13the autonomous vehicle, wherein the autonomous vehicle uses the metadata of the 14annotated one or more video streams to avoid the feature of the parking area.”( [0048]” For full control of the vehicle 140, the vehicle 140 may be a smart vehicle/intelligent vehicle, may have a minimum amount of drive-by-wire capabilities, may include a processor/processing module in the vehicle 140 for controlling the vehicle 140, and may be operated by a human driver that is willing to allow the vehicle 140 to drive without intervention (e.g., a human driver that does not override control instructions provided by the vehicle's module to control operation of the vehicle 140). Accordingly, the system 100 of the present embodiment allows one or more enabled vehicles 140 within a given range, or vicinity, of the camera(s) 110 and local wireless transmitter 150 to subscribe to broadcast messages. The broadcast messages may include control instructions (e.g., breaking, accelerating, and steering) to assist in intelligent or autonomous driving of the intelligent vehicle 140. For example, an advanced driver assistance system (ADAS) of the vehicle 140 may connect to the local wireless transmitter 150 to subscribe to an image stream/video stream including images captured by the camera 110. Thereafter, the vehicle 140 may identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images.” Here shows that the video from the camera is then used by an autonomous vehicle to navigate, additionally this teaches that such a linked is done when the vehicle “subscribes” to the broadcasts messages, thus inherently teachings somesort of linking/agreement between the car and the wireless system.);  Lastly while none of the above quotes explicitly mention that the process is occurring in a parking area, as required by the claims, Paden does teach that the emobidiments may be used to form a smart parking garage/lot system that includes localizing, guiding, and indicating of a goal parking space. [0074] “Further, a grid comprising multiple interconnected systems 100 of the present embodiment can work with a smart device to give exact GPS localization and guidance (e.g., to bicyclists and pedestrians). This may include inside structures where GPS may fail (e.g., inside parking garages). Accordingly, a grid of multiple networked systems 100 can provide information indicating the location of empty parking spaces, exact localization, and guidance. In one embodiment, the information transmitted to the vehicle 140 may include a warning to alert the driver when the vehicle is entering, is leaving, or is within, a smart grid including multiple networked systems 100. When entering or within the grid, the driver of the vehicle 140 may decide if they want to allow the smart grid to control the vehicle 140.”
	Paden et al however lacks teaching/suggestion that the video streams are/can be annotated to provide further information to the autonomous vehicle. 
	Moustafa et al provides a vehicle navigation system which includes the sharing of sensor/video data between sources and that such data contains annotated metadata. Moustafa teaches [00409] “The format of the output of the inference module of the object detector 4910 may vary based on the application. As one example, detected objects information 4912 may include one or more images including one or more detected objects. For example, detected objects information 4912 may include a region of interest of a larger image, wherein the region of interest includes one or more detected objects. I n some embodiments, each instance of detected objects information 4912 includes an image of an object of interest. In some instances, the object of interest may include multiple detected objects. For example, a detected vehicle may include multiple detected objects, such as wheels, a frame, windows, etc. In various embodiments, detected objects information 4912 may also include metadata associated with the detected object(s). For example, for each object detected in an instance of detected objects information 4912, the metadata may include one or more classifiers describing the type of an object (e.g., vehicle, tree, pedestrian, etc.), a position (e.g., coordinates) of the object, depth of the object, context associated with the object (e.g., any of the contexts described herein, such as the time of the day, type of road, or geographical location associated with the capture of the data used to detect the object), or other suitable information.” Further Mustafa teaches the use of Li-Fi communication between the sources/vehicles [00779]” Li-Fi is an emerging technology for wireless communication between devices making use of light to transmit data (e.g., position information) over light waves. Li-Fi may be considered to be similar to Wi-Fi in terms of wireless communication (e.g., may utilize similar protocols, such as IEEE 802.11 protocols), but differs from Wi-Fi in that Li-Fi uses light communication instead of radio frequency waves, which may allow for much larger bandwidth. Li-Fi may be capable of transmitting high speed data over Visible Light Communication (VLC), where Gigabit per second (Gbps) bandwidths can be reached. Li-Fi may use visible light between 400THz (780nm) and 800THz (375nm) for communication, but may also, in some instances, use Ultra Violet (UV) or Infrared (IR) radiation for communication. [00780] FIG. 126 is a simplified diagram of example VLC or Li-Fi communications between autonomous vehicles 12610, 12620 in accordance with at least one embodiment. In the example shown, a sending light source (e.g., 12612, 12622) of a vehicle (e.g., a lamp of the vehicle fitted with light emitting diodes (LEDs)) transmits a modulated light beam (e.g., 12631, 12632) to a photodetector (e.g., photodiode) of another vehicle. The vehicles may be equipped with signal processing modules (e.g., 12616, 12626) that modulate the light beam emitted so that the beam includes embedded data (e.g., position or height information for the sending vehicle as described above and further below) and demodulate received light signals. The photodetector (e.g., 12614, 12624) of the receiving vehicle receives the light signals from the sending vehicle and converts the changes in amplitude into an electrical signal (which is then converted back into data streams through demodulation). In some embodiments, simultaneous reception for a Li-Fi device from multiple light sources is possible through having photo sensors that include an array of photodetectors (e.g., photodiodes).”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to implement the machine-learning based computer vision systems as part of the navigation data processing/video streaming of Paden et al. One would be motivated to make such a modification as the use of machine-learning based systems allows for adapting to complex scenarios. This application of a known technique (machine learning/annotated 
	Paden et al however lacks explicit teachings for the sending and receiving of an offer to send video streaming services, via Li-fi, between the car and vehicle. Paden does however give some teachings for such a communication system between the car and remote cameras to commence video streaming. Paden teaches in that vehicles subscribe to receive the messages [0048] “Accordingly, the system 100 of the present embodiment allows one or more enabled vehicles 140 within a given range, or vicinity, of the camera(s) 110 and local wireless transmitter 150 to subscribe to broadcast messages.” Paden though is mute as to the how exactly this subscribing works. Additionally Paden et al teaches that the communication system used can be, in some embodiments, a Li-Fi based communication system. [0043] “In another embodiment, instead of the local wireless transmitter 150, the system 100 may transmit information to the cars using light (e.g., “Li-Fi”). For example, the system 100 (e.g., the light pole 120) may include a light source, such as one or more lasers. Unlike LEDs, lasers can be modulated at frequencies in the GHz range. The high-speed modulation of the lasers enables the system to quickly collect and disseminate information used by the vehicles receiving the date from the transmitter 150. It should be noted that neither phosphor nor conventional LEDs (including GaN LEDs) can be modulated at GHZ frequencies.”
	Aoyama gives a Light based communication, Li-fi, between the vehicle and a transmitter-receiver of a parking garage/area “[1283] A transmitter (vehicle) 7007b having, for instance, two car taillights (light emitting units or lights) transmits information of the transmitter 7007b to a receiver 7007a such as a transmitter-receiver in a parking lot. The information of the transmitter 7007b indicates the identification information (ID) of the transmitter 7007b, the number of the vehicle, the size of the vehicle, the shape of the vehicle, or the weight of the vehicle. Having received the information, the receiver 7007a transmits information of whether or not parking is permitted, charging information, or a parking position. The receiver 7007a may receive the ID, and obtain information other than the ID from the server. [1284] FIG. 152 is a flowchart illustrating an example of processing operation of the receiver 7007a and the transmitter 7007b in Embodiment 17. Since the transmitter 7007b performs not only transmission but also reception, the transmitter 7007b includes an in-vehicle transmitter and an in-vehicle receiver.“ See figure 151 of Aoyama below. 
	Thus it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the application, to modify the video streaming/li-fi communication system as taught by Paden et al to utilize the Transmitter-receiver to vehicle li-fi system as taught by Aoyama et al as the method via which the car “subscribes” to Paden et al’s video streaming. One would be motivated to make such a modification Thus modified Paden teaches all aspects of claim 1.
To help make more clear the combined references for claim 1. The overall logic/combination is that Paden et al teaches the video streaming/sharing service for navigating/parking a vehicle, however it lacks teachings for i) annotation of the streaming data and ii) Li-fi communication systems and subscribing. Moustafa et al teaches the use of computer vision/machine learning vision systems in the context of vehicle navigation and sharing between a vehicle and a supervisory service thus rendering obvious the annotation of the image data in Paden et al. Aoyama teaches a Li-Fi communication system and subscription service for use in vehicle navigation/parking which includes teaching/suggestion for its use in a parking service system thus rendering obvious the use of Li-Fi as the means for subscribing between a vehicle and the supervisory service of Paden. Thus the applicant’s overall invention is obvious in that a video streaming parking service overall is taught in the prior art (Paden) and the use of annotation/machine learning of the data for vehicle navigation is known in the prior art (Moustafa) and use of Li-fi communication/subscribing for these parking services are also known (Aoyama) thus a combination of all three as claimed is/would be obvious to one of ordinary skill in the art before the effective filing date. The KSR Rationales being either (i): “All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.” And/or (ii) “One of ordinary skill in the art would have been capable of applying a known technique to a known device (method, or product) that was ready for improvement, and the results would have been predictable to one of ordinary skill in the art.”
.”( Aoyama et al [1283] “A transmitter (vehicle) 7007b having, for instance, two car taillights (light emitting units or lights) transmits information of the transmitter 7007b to a receiver 7007a such as a transmitter-receiver in a parking lot.” See figure 151 below which shows emission of light pattern from vehicle lights, additionally  Aoyama et al paragraph [1682] “Such a receiver bidirectionally communicates with two cars, according to a theory similar to that of the example illustrated in FIG. 232A. The two cars transmit high frequency visible light signals by outputting light from the headlights and changing luminance of the headlights. In contrast, one car outputs normal light (whose luminance does not change) from the headlights.” This teaches that headlights of the car are capable of transmission/emission aswell as the taillights);
Regarding Claim 3, Modified Paden teaches” The method of claim 1, wherein the metadata indicates a length, width, area, volume, color, speed, acceleration, or direction of the feature of the parking area.”( Moustafa [00409] “The format of the output of the inference module of the object detector 4910 may vary based on the application. As one example, detected objects information 4912 may include one or more images including one or more detected objects. For example, detected objects information 4912 may include a region of interest of a larger image, wherein the region of interest includes one or more detected objects. I n some embodiments, each instance of detected objects information 4912 includes an image of an object of interest. In some instances, the object of interest may include multiple detected objects. For example, a detected vehicle may include multiple detected objects, such as wheels, a frame, windows, etc. In various embodiments, detected objects information 4912 may also include metadata associated with the detected object(s). For example, for each object detected in an instance of detected objects information 4912, the metadata may include one or more classifiers describing the type of an object (e.g., vehicle, tree, pedestrian, etc.), a position (e.g., coordinates) of the object, depth of the object, context associated with the object (e.g., any of the contexts described herein, such as the time of the day, type of road, or geographical location associated with the capture of the data used to detect the object), or other suitable information.” Here teaches the location, depth, classification. While note explicitly stating speed, acceleration, or direction such values are important for collision avoidance and thus would be inherently understood from “other suitable information” as forms of metadata/annotations.);
Regarding Claim 4, Modified Paden teaches” The method of claim 1, wherein using, by the autonomous vehicle, the metadata of the 2annotated one or more video streams to avoid the feature of the parking area comprises:  3performing, by the autonomous vehicle, at least one of image recognition or 4mapping processes with the metadata to determine a proximity of the autonomous vehicle 5in relation to the feature of the parking area.”( Paden et al [0048]” For full control of the vehicle 140, the vehicle 140 may be a smart vehicle/intelligent vehicle, may have a minimum amount of drive-by-wire capabilities, may include a processor/processing module in the vehicle 140 for controlling the vehicle 140, and may be operated by a human driver that is willing to allow the vehicle 140 to drive without intervention (e.g., a human driver that does not override control instructions provided by the vehicle's module to control operation of the vehicle 140). Accordingly, the system 100 of the present embodiment allows one or more enabled vehicles 140 within a given range, or vicinity, of the camera(s) 110 and local wireless transmitter 150 to subscribe to broadcast messages. The broadcast messages may include control instructions (e.g., breaking, accelerating, and steering) to assist in intelligent or autonomous driving of the intelligent vehicle 140. For example, an advanced driver assistance system (ADAS) of the vehicle 140 may connect to the local wireless transmitter 150 to subscribe to an image stream/video stream including images captured by the camera 110. Thereafter, the vehicle 140 may identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images.” Here “identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images” is teaching image analysis to determine proximity (i.e. decide to take action or not) to the features on the image.)
Regarding Claim 5, Modified Paden teaches” The method of claim 1, wherein using, by the autonomous vehicle, the metadata of 2annotated one or more video streams to avoid the feature of the parking area:  3combining, by the autonomous vehicle, the metadata with sensor data that is 4collected by the autonomous vehicle.”(Paden [0072] “By combining images captured by an onboard camera of the vehicle 140 with corresponding images captured by the overhead camera 110, the vehicle 140 is able to have a complete three-dimensional view of its surroundings. If the vehicle 140 is an autonomous vehicle having forward-facing cameras for capturing images of the environment in front of the vehicle 140, then the vehicle 140 may be provided with information looking in two directions (e.g., information corresponding to two orthogonal planes).” Thus sensor data from the car is used in conjunction with metadata/video feed to navigate the car);
Regarding Claim 6, Modified Paden teaches” The method of claim 1, wherein the metadata regarding the feature of the parking area 2is indicative of an occupied parking space or a destination parking spot,’(Paden [0074] Accordingly, a grid of multiple networked systems 100 can provide information indicating the location of empty parking spaces, exact localization, and guidance.” Here location of empty parking spaces is a feature indicating of a destination parking spot)’ further wherein 3the autonomous vehicle avoids the occupied parking space.”( Paden et al, [0048] “Thereafter, the vehicle 140 may identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images.” Here “identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images” is teaching image analysis to determine proximity (i.e. decide to take action or not) to the features on the image i.e. avoidance of other features as nessecary. While not explicitly stating “avoids the occupied parking space” [0048] and [0074] inherently teaches that this feature is used, i.e. empty parking spaces are identifited (implicitly teaching that occupied parking spaces are known/location of other vehicles are identified) and the vehicle being guided to the empty parking space teaches that occupied parking spaces are avoided.);
Regarding Claim 7, Modified Paden teaches ” The method of claim 1, wherein the metadata regarding the feature of the parking area 2is indicative of another vehicle in the parking area, further wherein the autonomous 3vehicle avoids the other vehicle.”(Paden et al, [0048] “Thereafter, the vehicle 140 may identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images.” Here “identify itself within one or more images of the image stream, and may decide to take some action based on an analysis of the images” is teaching image analysis to determine proximity (i.e. decide to take action or not) to the features on the image i.e. avoidance of other features as nessecary. and from  [0042] “The local wireless transmitter 150 may also wirelessly broadcast relevant data and other calibration information indicating the precise location of the associated camera 110. For example, the local wireless transmitter 150 may transmit information regarding speed (e.g., velocity of the vehicle 140, which may be provided in cm/msec when the camera 110 has an exposure of one msec, and when one pixel of an image captured by the camera 110 corresponds to one cm) of one or more objects or people shown in the images or video captured by the camera 110. That is, the local wireless transmitter 150 may be able to transmit information regarding position, heading, speed, acceleration, etc. of the vehicle 140 and/or of other objects and vehicles in the field of view 130 of the camera(s) 110.” It is known that some of these features/object may be other vehicles, in otherwords Paden teaches other vehicle detection and avoidance of those other objects;)
Regarding Claim 8, Modified Paden teaches ” The method of claim 1, wherein the metadata regarding the feature of the parking area 2is indicative of signage in the parking area,”(Paden [0064] “The smart camera 110 may detect objects, such as a car without a QR code, a car with a QR code or with some other identifier, a road, a sign, a pedestrian, or an unidentified object (e.g., an anomaly, or an obstructing object that is worth considering).” And moustafa [00798]” In some embodiments, sensor data may be abstracted away from the raw physical characteristics that both camera data and LIDAR data possess, into a more normalized format that enables processing of the data in a more uniform manner. These techniques can be considered a kind of pre-processing that may reduce noise or reduce sensor-specific characteristics of the data, while preserving the fidelity of the data and the critical scene information contained in it. The resulting abstracted and normalized data can be provided to standard perception components/algorithms (e.g., those in a perception phase/subsystem of a control process for the autonomous vehicle), for example object detection, road sign detection, traffic sign detection, traffic light detection, vehicle detection, or pedestrian detection, that are necessary for autonomous driving. The resulting abstracted and normalized data enables easier transfer learning and domain adaptation for perception algorithms and other processing components that must recognize the state of the world around the autonomous vehicle from the data. In addition to detection, the perception phase/subsystem may more generally include classification functions, e.g., detecting specific traffic signs and/or classifying the exact type of the traffic sign, or classifying vehicles into specific types such as passenger car, van, truck, emergency vehicles, and others. Furthermore, the perception phase/subsystem may involve estimation of the position and velocity of road agents and other dimensions of their state. Furthermore, the autonomous vehicle perception phase/subsystem may classify or recognize the actions or behavior of road agents. All such functions of the perception phase/system may be dependent on the specifics of the sensor(s) and may benefit from sensor data abstraction.” Here gives the detecting of signage);” further wherein the autonomous vehicle 3avoids traveling in a direction different than indicated by the signage.”( Paden [0074] “Further, a grid comprising multiple interconnected systems 100 of the present embodiment can work with a smart device to give exact GPS localization and guidance (e.g., to bicyclists and pedestrians). This may include inside structures where GPS may fail (e.g., inside parking garages). Accordingly, a grid of multiple networked systems 100 can provide information indicating the location of empty parking spaces, exact localization, and guidance.” Here the “localization, and guidance” within the parking garage, combined Paden [0064] cited above shows that the following of signage is an inherently taught feature in the guidance to a parking spot.);
Regarding Claim 9, modified Paden teaches “The method of claim 1, wherein a video stream of the video streams is collected by a camera of a drone.”(Moustafa et al [00167] In some implementations, vehicles (e.g., 105, 110, 115) within the environment may be "connected" in that the in-vehicle computing systems include communication modules to support wireless communication using one or more technologies (e.g., IEEE 802.11 communications (e.g., WiFi), cellular data networks (e.g., 3rd Generation Partnership Project (3GPP) networks, Global System for Mobile Communication (GSM), general packet radio service, code division multiple access (CDMA), 4G, 5G, 6G, etc.), Bluetooth, millimeter wave (mmWave), ZigBee, Z-Wave, etc.), allowing the in-vehicle computing systems to connect to and communicate with other computing systems, such as the in-vehicle computing systems of other vehicles, roadside units, cloud-based computing systems, or other supporting infrastructure. For instance, in some implementations, vehicles (e.g., 105, 110, 115) may communicate with computing systems providing sensors, data, and services in support of the vehicles' own autonomous driving capabilities. For instance, as shown in the illustrative example of FIG. 1, supporting drones 180 (e.g., ground-based and/or aerial), roadside computing devices (e.g., 140), various external (to the vehicle, or "extraneous") sensor devices (e.g., 160, 165, 170, 175, etc.), and other devices may be provided as autonomous driving infrastructure separate from the computing systems, sensors, and logic implemented on the vehicles (e.g., 105, 110, 115) to support and improve autonomous driving results provided through the vehicles, among other examples. Vehicles may also communicate with other connected vehicles over wireless communication channels to share data and coordinate movement within an autonomous driving environment, among other example communications.” Here “supporting drones 180 teaches the use of drone to stream video data to the vehicle)
Regarding Claims 10-20 these claims appear to be identical to the claims 1-9 in terms of their internal elements. The difference between claims 10-18 and 1-9 is that while both are .

    PNG
    media_image1.png
    458
    635
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200175284, Viswanathan, “METHOD AND APPARATUS FOR PROVIDING REAL TIME FEATURE TRIANGULATION”
	Viswanathan gives a vehicle control system which includes machine learning/analysis (annotating) of images/videos.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661